DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/351,007, filed on 5 July 2019.

Drawings
The drawings were received on 12 December 2019.  These drawings are Acceptable.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 12 March 2019 and 4 November 2019 have been considered by the Examiner.

Claim Rejections - 35 USC § 112(a) or first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, and 15-25 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a glass has a composition in terms of mole percentages of SiO2 40-75, Al2O3 0-15, B2O3 0-30, Al2O3+B2O3 1-40, Al2O3/(Al2O3+B2O3) 0-0.45, alkali metal oxides 0.001-5, Na2O/(Na2O+K2O)0.01-0.99, alkaline earth metal oxides 0.1-13, MgO 0-13, CaO 0-13, SrO 0-13, and BaO 0-10, having a surface roughness of less than or equal to 1.5 nm. Applicants disclose several glasses having compositional ranges as recited in paragraphs [0022]-[0024], [0029], [0030], [0032]-[0035] and [0038] and Examples 1-3 and 7-25 of Tables 1-8. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	A) The breadth of the claims:
	The claims encompass all glass compositions that comprise in terms of mole percentages: a quantity of SiO2, 0.1-13% of alkaline earth metal oxides, 0.001-5% of alkali metal oxides where the Na2O/Na2O+K2O ratio is 0.01-0.99 having a surface roughness of less than or equal to 1.5 nm and a dielectric dissipation factor at 35 GHz of less than or equal to 0.007.
	B) The nature of the invention:
	The invention relates to a specific glass composition exhibiting a Na2O/Na2O+K2O ratio is 0.01-0.99 having a surface roughness of less than or equal to 1.5 nm and a dielectric dissipation factor at 35 GHz of less than or equal to 0.007.
	C) The state of the prior art:
	While knowledge of glass compositions is extensive, there is little to no precedent for determining the composition of a glass a quantity of SiO2, 0.1-13% of alkaline earth metal oxides, 0.001-5% of alkali metal oxides where the Na2O/Na2O+K2O ratio is 0.01-0.99 having a surface roughness of less than or equal to 1.5 nm and a dielectric dissipation factor at 35 GHz of less than or equal to 0.007.
	D) The level of ordinary skill:
	The level of ordinary skill in the art is high.
	E) The level of predictability in the art:
	The effect of adding or removing a given component from a composition on the properties of the glass can in many cases can be predicted.  However, generally the composition of glass described only by its minor compositional components and its physical properties is not considered to be predictable.
	F) The amount of direction provided by the inventor:
	The inventor discloses compositional ranges that are preferred for producing a glass with the properties required by the instant claims (see specification paragraphs [0022]-[0024], [0029], [0030], [0032]-[0035] and [0038] and Examples 1-3 and 7-25 of Tables 1-8).  Exemplary compositions exhibiting the properties required by the instant claims are disclosed. All of the exemplary compositions have compositions falling within, or very close to, the disclosed preferred composition.  No guidance is provided for producing glass materials exhibiting the required properties that have a composition distinct from the disclosed preferred composition.
	G) The existence of working examples:
	There are many materials with compositions falling within or similar to the preferred composition that exhibit the required properties provided in the instant application. No examples are provided of materials having the required properties that are dissimilar to the preferred composition.
	H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
	The preferred composition described in the disclosure would allow the production of a glass material exhibiting the required properties selected from within its bounds without the need for undue experimentation. However, blind experimentation would have to be employed by one of ordinary skill in the art to produce a glass material exhibiting the required properties having a composition falling outside the preferred range.
No guidance is provided in the instant specification that would allow one of ordinary skill in the art to produce a glass which comprise in terms of mole percentages: a quantity of SiO2, 0.1-13% of alkaline earth metal oxides, 0.001-5% of alkali metal oxides where the Na2O/Na2O+K2O ratio is 0.01-0.99 having a surface roughness of less than or equal to 1.5 nm and a dielectric dissipation factor at 35 GHz of less than or equal to 0.007; having a composition other than that which has been indicated as enabled would require undue experimentation due to the lack of guidance provided in the instant specification.
	The glass composition and exemplary embodiments disclosed in the instant specification cover only a narrow fraction of the broad protection sought in the instant claims.  In combination with the established unpredictability of the art, the lack of guidance would require one of ordinary skill in the art to conduct excessive blind experimentation to determine which glass combinations exhibit the required properties.  The teaching set forth in the specification provides no more than an invitation for those of skill in the art to experiment searching for the required properties in compositions outside the range indicated as enabled.  See, Enzo Biochem, Inc. v. Calgene, Inc., 52 USPQ2d 1129.
	The scope of enablement provided to one of ordinary skill in the art by the disclosure must be commensurate in scope with the protection sought by the claims. See, AK Steel Corp. v. Solla, 68 USPQ2d 1280. The instant claims attempt to cover all glass compositions that exhibit a set of desired properties rather than the means by which those properties may be obtained, which constitutes the subject matter discovered by applicant.  The subject matter identified as enabled by the examiner includes the entire scope of the subject matter taught by applicant as sufficient to obtain the critical properties of his invention.

	Claims 3 and 15-25 are rejected under 35 U.S.C. 112, first paragraph, since they depend either directly or indirectly to claim 2 without correcting the issue of the enablement.
	
Claim Rejections - 35 USC § 102 & 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 16-25 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Lonnroth, International Patent Publication WO 2018/053078 A1.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Lonnroth discloses a glass having a composition in terms of mole percentages comprising 74-77% of SiO2, 3-6% of Al2O3, 0-4% of B2O3, 0-3% of Li2O, 0-5% of Na2O, 2-8% of K2O, 4-7% of Li2O+Na2O+K2O, 0-6% of MgO, 2-5% of CaO, 2-6% of SrO, 0-5% of BaO, 11-16% of MgO+CaO+SrO+BaO, 0-4% ZnO, 0-1.7% of ZrO2, 0-2% of TiO2, 0-2% of MnO, 0-2% of V2O5, 0-2% of Fe2O3, 0-2% of Nb2O5, 0-2% of MoO3, 0-2% of Ta2O5, 0-2% of WO3, 0-2% of Y2O3, 0-2% of La2O3, and 0-2% of CeO2. See Abstract and the entire specification, specifically, paragraphs [0006] and [0037]-[0053] and the below chart which maps the specific components of each claim to Lonnroth. Lonnroth discloses the glass has a surface roughness of less than or equal to 0.6 nm, preferably less than or equal to 0.1 nm. See paragraphs [0034] and [0054]. Lonnroth discloses the glass has a coefficient of thermal expansion of 30-95 x 10-7/°C. See paragraph [0078]. Lonnroth discloses the glass has a thickness of 0.1-3mm. See paragraph [0035]. Lonnroth discloses the glass is used for display panels having a diagonal including 20”, 30” 40” 50” and 60”. See paragraph [0072]. A panel having a 16:9 panel having a diagonal of 19” would have a height of 23.6 cm and a width of 42 cm with an area of 991.2 cm2 and a 16:9 panel having a diagonal of 60” would have a height of 74.7 cm and a width of 132 cm with an area of  9860.4 cm2. Lonnroth discloses that the glass can be used for light guide plates and back panels for LCD panels which includes having arrays of LEDs coupled with the light guide plates. See paragraphs [00011]-[00016]. Lonnroth discloses that the glass has a transmittance at 450 nm having a length of 500 mm is at least 85%, a transmittance at 550 nm having a length of 500 mm is at least 90%, and a transmittance at 630 nm having a length of 500 mm is at least 85%. See paragraph [00006]. Lonnroth further discloses that transition metals may be added as long as they do not cause absorption from 300 nm to 650 nm. See paragraphs [00056] & [00101] and Figure 11.  The compositional ranges of Lonnroth are sufficiently specific to anticipate the glass composition and glass as recited in claims 2 and 16-25 See MPEP 2131.03. Furthermore, Lonnroth discloses Examples 1, 2, and 9, which anticipate the compositional ranges of claims 2, 16, and 19. See Table 7.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Lonnroth would inherently possess the properties recited in claims 17, 18, 20-22, and 25. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
The below chart maps the components of the instant claims to Lonnroth.
Claim Mapping Chart of Instant Claims to Lonnroth  WO 2018/053078 A1
Instant Claims
Limitation of the instant claim
Range of the instant limitation in mole%
Range taught by Lonnroth
Paragraphs and/or Examples Lonnroth meets the limitation  in terms of mole %
2 & 16-25
A glass substrate
Substrate
Abstract & paragraph [0006]
2
SiO2 
Some amount
74-77
Paragraphs [0006] & [00039] & Examples 1, 2, & 9
2
Alkali metal oxides
0.001-5%
4-7
Paragraphs [0006] & [00048] & Examples 1, 2, & 9 
2
Na2O/(Na2O+K2O) 
0.01-0.99
0.01-0.39
Examples, specifically, Examples 1, 2, & 9
2
Alkaline earth metal oxides
0.1-13
4-7
Paragraphs [0006] & [00043]-[00046] & Examples 1, 2, & 9
2
Surface roughness
≤ 1.5 nm
<0.6 nm preferably <0.1 nm
Paragraph [00034]
16
Fe in terms of Fe2O3 
≤0.012
< 20 ppm
Paragraphs [0006] & [00043]-[00046] & Examples 1, 2, & 9
17
- OH
0.05-0.6 mm-1
Not disclosed

18
Relative permittivity
≤10
Not disclosed

19
Coefficient of thermal expansion
3-15 ppm/°C 
55-64 x 10-7/°C (5.5-6.4 ppm/°C)
Paragraphs [0006] & [00078] & Examples 1, 2, & 9
20
Young’s modulus
≥ 40 GPa
Not disclosed

21
Porosity
≤0.1%
Not disclosed

22
Transmittance at 350 nm
≥ 50%
No absorption bands from 300 nm- 650 nm with transmittances at 450 nm, 550 nm, & 630 nm ≥85% 
Paragraphs [0006] & [00078] & Examples 1, 2, & 9
23
Thickness
0.05-1 mm
0.1-3 mm
Paragraph [0035]
23
Substrate area
225-10,000 cm2
Diagonals of <20”, 20”,  30”, 40”, 50” 
Paragraph [00072]
24
Substrate
Amorphous
Glass
Paragraph [0006]
25
Circuit board
X
Panel with led array
Paragraphs [00011]-[00016]
25
Wiring layer
On surface of substrate
Panel with led array
Paragraphs [00011]-[00016]
25
Transmission loss
≤ 1dB/cm




Claims 2, 3, and 15-25 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Murata, Japanese Patent Publication WO 2018/053078 A1.
A machine-generated translation of JP 2011-042509 A accompanies this action.  In reciting this rejection, the examiner will cite this translation.
	Murata discloses a glass having a composition in terms of weight percentages comprising 40-80% of SiO2, 0-20% of Al2O3, 10-30% of B2O3, 0-10% of MgO, 0-10% of CaO, 0-10% of SrO, 0-10% of BaO, 0-25% of MgO+CaO+SrO+BaO, 0-10% of alkali metal oxides, 0-10% ZnO, 0-5% of ZrO2, 0-5% of TiO2, 0-5% of P2O5, 0-3% of Y2O3, 0-3% of Nb2O5, 0-3% of La2O3, 0-0.5% of As2O3, 0-0.5% of Sb2O3, 0-0.1% of F, 0-0.1% of Cl, 0-5% of SnO2, 0-5% of SO3, and 0-5% of CeO2. See Abstract and the entire specification, specifically, paragraphs [0009] [0021]-[0039], and [0040] and the below chart which maps the specific components of each claim to Murata. Murata discloses the glass has a surface roughness of less than or equal to 50 Å (5 nm), preferably less than or equal to 2 Å (0.2 nm). See paragraphs [0050] & [0064]. Murata discloses the glass has a coefficient of thermal expansion of 25-50 x 10-7/°C. (2.5-5.0 ppm/°C) See paragraphs [0012] & [0043]. Murata discloses that generally glass substrates having a thickness of 0.5-0.7mm are used for OLED displays, but these thicknesses are too thick for curved surfaces. See paragraphs [0004]-[0006]. Murata discloses the glass has a thickness of less than or equal to 100 µm. See paragraph [0017]. Murata discloses that the glass can be for numerous articles including substrates for displays (LCD or OLED), chip sized package (CSP), charge coupled devices (CCD), close proximity solid-state imaging devices (CIS), image sensors, lighting devices, and wiring substrates. See paragraphs [0001]-[0002]. Murata discloses that the glass has a dielectric constant at frequency of 1MHz is 5 or less and a dielectric loss tangent at 1 MHz of 0.5 or less. See paragraphs [0007] & [0018].  The compositional ranges of Murata are sufficiently specific to anticipate the glass composition and glass as recited in claims 2, 3, and 15-25 See MPEP 2131.03. Furthermore, Murata discloses Example 4, which anticipates the compositional ranges of claims 2, 3, 15, 16, and 19. See Table 1 and below table which shows the examples of Murata converted to mol%.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Murata would inherently possess the properties recited in claims 2, 17, 18, and 20-25. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
The below chart maps the components of the instant claims to Murata.

Claim Mapping Chart of Instant Claims to Murata WO 2018/053078 A1
Instant Claims
Limitation of the instant claim
Range of the instant limitation in mol%
Range in terms of mol% of the Examples of Murata
Range taught by Murata in wt%
Paragraphs and/or Examples Murata meets the limitation  in terms of mole %
2
A glass substrate


Abstract and paragraph [0001]
2
SiO2 
Some amount
59.42-77.95%
40-80%
Paragraphs [0009], [0021],  & [0040] & Ex. 4
2
Alkali metal oxides
0.001-5%
0-4.07%
0-10
Paragraphs [0009], [0039],  & [0040] & Ex. 4
2
Na2O/(Na2O+K2O) 
0.01-0.99
0.67

 Ex. 4
2
Alkaline earth metal oxides
0.1-13
0.69-15.72%
0-25
Paragraphs [0009], [0028],  & [0040] & Ex. 4
2
Surface roughness
≤ 1.5 nm
≤2
≤20Å (2 nm)
Paragraphs [0050] & [0064] & Ex. 4
3
Dielectric dissipation factor
≤ 0.007
0.0003

Example 4
0.0003 @ 1 MHz
3
Al2O3+B2O3 
1-40%
17.29-26.12

Paragraphs [0009], [0022], [0023], & [0040] & Ex. 4
3
Al2O3/(Al2O3+B2O3)
0-0.45
0.01-0.39

Paragraphs [0009], [0022], [0023], & [0040] & Ex. 4
15
B2O3 
9-30%
13.44-17.17
10-30
Paragraphs [0009], [0023],  & [0040] & Ex. 4
15
Al2O3 
0-10%
0.12-10.21
0-20
Paragraphs [0009], [0022],  & [0040] & Ex. 4
16
Fe in terms of Fe2O3 
≤0.012
0

No Mention & Ex. 4
17
b - OH
0.05-0.6 mm-1

No Mention

18
Relative permittivity
≤10
4.25

Example 4
4.25 @ 1 MHz
19
Coefficient of thermal expansion
3-15 ppm/°C 
3.0-3.5 ppm/°C
2.5-5.0 ppm/ °C
Paragraphs [0050] & [0064] & Ex. 4
20
Young’s modulus
≥ 40 GPa

No Mention

21
Porosity
≤0.1%

No Mention

22
Transmittance at 350 nm
≥ 50%

No Mention

23
Thickness
0.05-1 mm

0.5-0.7 mm
Paragraph [0004]-[0006]
23
Substrate area
225-10,000 cm2

No Mention

24
Substrate
Amorphous


Paragraphs [0001] & [0002]
25
Circuit board
X


Paragraphs [0001] & [0002]
25
Wiring layer
On surface of substrate


Paragraphs [0001] & [0002]
25
Transmission loss
≤ 1dB/cm

No Mention



Mol%
Ex. 1
Ex. 2
Ex. 3
Ex. 4
Ex. 5
Ex. 6
Ex. 7
Ex. 8
Ex. 9
Ex. 10
SiO2
65.06
65.29
65.05
77.95
59.42
62.28
61.76
62.30
62.92
61.78
B2O3
15.52
15.52
15.92
17.17
16.19
13.44
15.99
14.58
14.73
14.46
Al2O3
9.95
9.95
10.21
0.12
8.60
8.56
6.67
7.47
7.54
7.40
Li2O



1.86






Na2O



1.49






K2O



0.72






MgO



0.00
12.43
12.38
12.27
12.59
12.72
12.49
CaO
9.34
9.11
5.99
0.33
3.35
3.34
3.31



SrO


2.27
0.36



3.06


BaO


0.44





2.09

Fe2O3










ZnO









3.87
SnO2
0.13
0.13
0.13









Claims 2, 3, and 15-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over by Ellison et al., U.S. Patent Application Publication US 2015/0051060 A1.
Ellison et al. disclose a glass having the following composition in terms of mole percentages: SiO2 50-70, Al2O3 5-20, B2O3 12-35, MgO 0-5, CaO 0-12, SrO 0-5, alkali metal oxides 0-1, and Fe2O3 0-0.5.  See Abstract and the entire specification, specifically, paragraphs [0025]-[0034] and the below chart which maps the specific components of each claim to Ellison et al. Ellison et al. disclose that the glass has low level of alkali metal oxides. See paragraph [0002]. Ellison et al. disclose that the glass is made by down-draw processes such as the slot draw and fusion draw process. See paragraph [0002]. Ellison et al. disclose that the fusion draw process exhibits superior flatness and surface quality having pristine surfaces which require no further processing. See paragraphs [0016]-[0018]. Ellison et al. teach that the glass can be utilized as LCD substrates, LCD cover glasses for personal electronic devices, tablets, computers, thin film transistor substrates, and the like. See paragraphs [0003], [0016], and [0040]. Ellison et al. disclose that the Young’s modulus is less than about 65 GPa. See paragraphs [0003]. Ellison et al. disclose that the coefficient of thermal expansion is less than about 40 x 10-7/°C ( <4.0 ppm/°C). See paragraphs [0003] and [0023].  The compositional ranges of Ellison et al. are sufficiently specific to anticipate the glass as recited in claims 2, 3, and 15-25. See MPEP 2131.03. Furthermore, Ellison et al. disclose Examples 1-36, which anticipate the compositional ranges of claims 2, 3, 15, and 16. See Table I.
However, Ellison et al. does not disclose any examples or ranges to anticipate  the thickness and area of the substrate as recited in claim 23. Nor does Ellison et al. specifically disclose that the substrate is used as a circuit board having a wiring pattern as recited in claim 25.
Therefore, in the alternative to the § 102 rejection the reference discloses a thin film transistor substrate as well as LCD substrates. See paragraphs [0003], [0016], and [0040].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a glass substrate having a thickness and area as recited in claim 23, and using the glass substrate for the thin film transistor or LCD substrate as suggested by Ellison et al. because the glass having the recited physical properties in the structure of the LCD or thin film transistor substrate having a wiring pattern for a circuit board on the glass substrate would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” See MPEP 2143(I)(E).
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Ellison et al. would inherently possess the properties recited in claims 2 and 17-25. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
The below chart maps the components of the instant claims to Ellison et al.
Claim Mapping Chart of Instant Claims to Ellison et al.  US 2015/0051060 A1
Instant Claims
Limitation of the instant claim
Range of the instant limitation in mole%
Range taught by Ellison et al.
Paragraphs and/or Examples Ellison et al. meets the limitation  in terms of mole %

A glass substrate
E-glass (known in the art as electrical glass fiber)3

2
SiO2 
Some amount
50-70
Paragraphs [0004], [0020]-[0029] & Examples
2
Alkali metal oxides
0.001-5%
0-1
Paragraph [0026] & Examples
2
Na2O/(Na2O+K2O) 
0.01-0.99
0.67-0.83
From Examples of Ellison et al.
2
Alkaline earth metal oxides
0.1-13
6.19-9.52
From Examples of Ellison et al.
2
Surface roughness
≤ 1.5 nm
No Mention

3
Dielectric dissipation factor
≤ 0.007
No Mention

3
Al2O3+B2O3 
1-40%
23.20-33.64
From Examples of Ellison et al.
3
Al2O3/(Al2O3+B2O3)
0-0.45
0.24-0.43
From Examples of Ellison et al.
15
B2O3 
9-30%
12-35
Paragraphs [0004], [0020]-[0028], [0031] & Examples
15
Al2O3 
0-10%
5-20
Paragraphs [0004], [0020]-[0028], [0030] & Examples
16
Fe in terms of Fe2O3 
≤0.012
0-0.5
Paragraph [0026] & Examples
17
- OH
0.05-0.6 mm-1
No Mention

18
Relative permittivity
≤10
No Mention

19
Coefficient of thermal expansion
3-15 ppm/°C 
<40 x 10-7/°C (4.0 ppm/°C)
Paragraphs [0003] & [0023] 
20
Young’s modulus
≥ 40 GPa
<65 GPa
Paragraph [0003] 
21
Porosity
≤0.1%
No Mention

22
Transmittance at 350 nm
≥ 50%
No Mention

23
Thickness
0.05-1 mm

Paragraphs [0003] , [0016] & [0040]
23
Substrate area
225-10,000 cm2

Paragraphs [0003] , [0016] & [0040]
24
Substrate
Amorphous

Paragraphs [0003] , [0016] & [0040]
25
Circuit board
X

Paragraphs [0003] , [0016] & [0040]
25
Wiring layer
On surface of substrate

Paragraphs [0003] , [0016] & [0040]
25
Transmission loss
≤ 1dB/cm
No Mention




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 2, 3, and 15-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,974,987. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.

Claims 2, 3, and 15-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/174,615. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	
	Claims 2, 3, and 15-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/319,270. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB 
2 June 2022